Title: To George Washington from Major Apollos Morris, 18 February 1777
From: Morris, Apollos
To: Washington, George



Sir
Philadelphia Feby 18th 1777

I have sifted my expressions, & can find no way of reconciling them or my public or private principles to the determin’d part I am to take, but by sending the Letter deliverd with this to Colonel Fizgerald, who will assure you, having read it, that I therein take nothing on me in the stile of a Negotiator. My returning to the Charge will I hope convince you that I have the best inclination to follow your fortune & obey

your orders, & I believe that will be the best proof I can give of attachment to this Country. I am Sir with all respect Your Excellencys most humble & obedt servt

Apollos Morris

